 

Exhibit 10.1

 



Binding Letter of Intent

November 4, 2016

 

Reign Sapphire Corporation

And

REIGN BRANDS, INC.

And

Coordinates Collection, Inc.

And

FD9 Group B.V.

 

THE PARTIES SHALL DILIGENTLY WORK TOWARDS THE PREPARATION OF FULLY DETAILED
TRANSACTION DOCUMENTS TO CLOSE THIS TRANSACTION. THIS TRANSACTION SHALL BE
COMPLETED IN ITS ENTIRETY AND CLOSED ON OR BEFORE DECEMBER 31, 2016 FROM THE
DATE NOTED HEREIN OR SUCH OTHER DATE AS MUTUALLY AGREED BY AND BETWEEN THE
PARTIES.

 

RECITALS

 

WHEREAS, Reign Sapphire Corporation (“RGNP”), through its wholly owned
subsidiary, Reign Brands, Inc., desires to acquire the assets of Coordinates
Collection, Inc. (“CCI”), a majority owned subsidiary of FD9 Group B.V. (“FD9”),
and CCI and FD9 desire to sell such assets to Reign Brands pursuant to an Asset
Purchase Agreement (the “Definitive Agreement”);

 

WHEREAS, RGNP and FD9 have agreed to enter into this Binding Letter of Intent in
order to finalize formal legal agreements for the acquisition of the assets of
CCI, which shall include the Definitive Agreement, Assignment Agreement, Bill of
Sale and all other necessary closing documents (collectively, the “Transaction
Documents”).

 

SUMMARY

 

Transaction Summary: Subject to the terms and conditions of the Definitive
Agreement, at the Closing, CCI shall sell, convey, assign, transfer and deliver
to Reign Brands, Inc., and Reign Brands, Inc., shall acquire and purchase, free
and clear of all Encumbrances, all right, title and interest in and to all of
the Assets of CCI related to the CCI business, existing as of the Closing
Date.       Equity Payment by RGNP: Reign Brands, Inc. shall cause RGNP, and
RGNP agrees to issue an aggregate of Seven Million (7,000,000) Common Shares,
which shall be satisfied in the following amounts:       (a) 6,000,000 Common
Shares to CCI, or such Persons that CCI designates;       (b) 1,000,000 Common
Shares to ASKCO, which shall be considered consideration for the release of a
debt owed to ASKCO by CCI;

 

1 

 

 

Binding Letter of Intent

November 4, 2016

 

Cash Consideration: RGNP shall make a cash payment of $500,000 to FD9 upon RGNP
completing a capital raise in a minimum amount of Five Million Dollars
($5,000,000) during the 2017 or 2018 calendar years.     Earn Out Consideration:
FD9 shall receive Twenty Percent (20%) of gross profit (after cost of goods sold
and direct sales and marketing costs are deducted from gross profit) of all
sales of CCI and RGNP products sold via FD9 sales channels for the 2017, 2018,
2019 and 2020 calendar years.  FD9 shall also receive Twenty Percent (20%) of
gross profit (after cost of goods sold and direct sales and marketing costs are
deducted from gross profit) for new business concept sales sold via FD9 sales
channels.  There shall be no minimum amount required to be paid to FD9, and RGNP
makes no representations or warranties on any dollar amount for the 20% earn out
payments.   If CCI is sold by Buyer or RGNP prior to December 31, 2020, all
unpaid earn out amounts will be paid to FD9.  Prior to Closing, and as a
condition to Closing, there must be an executed agreement between CCI, FD9 and
ASKCO for the distribution and payout of the earn out payments.        
Consulting Agreement: As part of the transaction contemplated by the Definitive
Agreement, Buyer shall execute a consulting agreement with Owen Devries.  Such
consulting agreement shall have an initial term of three years, and De Vries
shall have the title of “Founder” of the CCI business.     Due Diligence,
Conditions Precedent, and Definitive Documentation: During the due diligence
period, CCI and FD9 will provide RGNP and its consultants and agents reasonable
access to the assets and books of CCI and FD9 for inspection purposes.       The
definitive documentation for the acquisition will be customary for transactions
of this type and will include customary representations, warranties, covenants,
conditions and indemnities and appropriate amendments to any relevant existing
agreements.     Closing: All of the transactions contemplated herein, as well as
all Transaction Documents, must be executed on or before December 31, 2016, or
earlier or later upon agreement by the Parties (the “Closing”).  It shall be
allowable for the audit of CCI to be completed on or before February 28, 2017.  
    Audits: Prior to, or within a reasonable time after Closing, CCI must have
provided RGNP with financial statements for the two fiscal years prior to
closing, as well as any interim period or any fiscal year end period that RGNP
requires for the filing of all required disclosure documents with the Securities
and Exchange Commission.  The financial statements of CCI must be auditable by
RGNP’s PCAOB Independent Auditor.     Confidentiality: The contents of this
agreement and the existence of this agreement shall be held in confidence by the
parties, except that it may be disclosed pursuant to securities laws or
regulations, which shall include a Form 8-K and press release to be filed by
RGNP.  

 

2 

 

 

Binding Letter of Intent

November 4, 2016

 

This Letter of Intent constitutes a statement of the present mutual intentions
of the parties with respect to the transaction described herein, but does not
contain all matters upon which agreement must be reached in order for the
transaction to be completed. This Letter of Intent creates a binding legal
obligation of the Parties. The closing will result only upon the execution and
delivery of the Definitive Agreement and the Transaction Documents.

 

This Letter of Intent will expire at 5:00 p.m. on November 4, 2016 unless it has
been executed by both Parties. This Letter of Intent may be executed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Letter of Intent will be governed by the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Letter of Intent, effective as of the date set forth below.

 

Executed as of November 4, 2016

 

Reign Sapphire Corporation   FD9 Group B.V.       By: Joseph Segelman   By:  
Title: CEO   Title:  

 

Coordinates Collection, Inc.       By:     Title:    

 

Reign Brands, Inc.       By:     Title:    

 

3 

 

 

